Exhibit 10.50

LOGO [g90810ex10_50pg001.jpg]

SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

   Between    U.S. HOME SYSTEMS, INC.       THE FROST NATIONAL BANK 750 State
Highway 121 Bypass, Suite 170    and    100 W. Houston Street Lewisville, Texas
75067       San Antonio, Texas 78205    December 19, 2008   

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement”) will
serve to set forth the terms of the financing transactions by and between U.S.
HOME SYSTEMS, Inc., a Delaware corporation (“Borrower”), and THE FROST NATIONAL
BANK, a national banking association (“Lender”):

1. Credit Facilities. Subject to the terms and conditions set forth in this Loan
Agreement and the other agreements, instruments and documents evidencing,
securing, governing, guaranteeing and/or pertaining to the Loans, as hereinafter
defined (collectively, together with the Loan Agreement, referred to hereinafter
as the “Loan Documents”), Lender hereby agrees to provide to Borrower the credit
facility or facilities hereinbelow (whether one or more, the “Credit
Facilities”):

(a) Borrowing Base Line of Credit. Subject to the terms and conditions set forth
herein, Lender agrees to lend to Borrower, on a revolving basis from time to
time during the period commencing on the date hereof and continuing through the
maturity date of the promissory note evidencing this Credit Facility from time
to time, such amounts as Borrower may request hereunder; provided, however, the
total principal amount outstanding at any time shall not exceed the lesser of
(i) an amount equal to the Borrowing Base (as defined below), or (ii) $4,000,000
(the “Borrowing Base Line of Credit”). If at any time the aggregate principal
amount outstanding under the Borrowing Base Line of Credit shall exceed an
amount equal to the Borrowing Base, Borrower agrees to immediately repay to
Lender such excess amount, plus all accrued but unpaid interest thereon. Subject
to the terms and conditions hereof, Borrower may borrow, repay and reborrow
hereunder. All advances under the Borrowing Base Line of Credit shall be used
for working capital and other general business purposes of Borrower and its
operating subsidiaries.



--------------------------------------------------------------------------------

2. Defined Terms. As used in this Loan Agreement, the following terms have the
meanings given below:

(a) “Borrowing Base” means an amount equal to 80% of the Eligible Accounts, plus
50% of the Eligible Inventory.

(b) “Change of Control” means that at any time (i) Borrower shall fail to own,
directly or indirectly, at least 51% of all of the outstanding Capital Stock of
the Guarantor or shall cease to have the right or ability by voting power,
contract or otherwise, to elect or designate for election a majority of the
Board of Directors of the Guarantor, (ii) there is not at least one of the
following individuals, Murray H. Gross or Robert A. DeFronzo, who is employed in
senior management positions at Borrower and its subsidiaries, involved in the
day-to-day operations of Borrower and its subsidiaries and able to perform
substantially all of the material business decisions of Borrower and its
subsidiaries as employees of Borrower or (iii) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), shall become or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of more than 50% of the outstanding Capital Stock of Borrower.
For purposes of this definition, the following terms have the following meaning:

“Board of Directors” means, with respect to any Person, such Person’s Board of
Directors or any committee thereof duly authorized to act on behalf of such
Board of Directors.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, contingent share issuances, participations or other
equivalents of or interest in equity (however designated) of such Person.

(c) “Eligible Accounts” means at any time, an amount equal to the aggregate net
invoice or ledger amount owing on all trade accounts receivable of Borrower or
the Guarantor, for goods sold or leased or services rendered in the ordinary
course of business, in which the Lender has a perfected, first priority lien,
after deducting (without duplication): (i) each such account that is unpaid
sixty (60) days or more after the original invoice date thereof, (ii) the amount
of all discounts, allowances, rebates, credits and adjustments to such accounts,
(iii) the amount of all contra accounts, setoffs, defenses or counterclaims
asserted by or available to the account debtors, (iv) all accounts with respect
to which goods are placed on consignment or subject to a guaranteed sale or
other terms by reason of which payment by the account debtor may be conditional,
(v) all accounts with respect to which Borrower or the Guarantor has furnished a
payment and/or performance bond and that portion of any account for or
representing retainage, if any, until all prerequisites to the immediate payment
of retainage have been satisfied, (vi) all accounts owing by account debtors for
which there has been instituted a proceeding in bankruptcy or reorganization
under the United States Bankruptcy Code or other law, whether state or federal,
now or hereafter existing for relief of debtors, (vii) all accounts

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

2

  



--------------------------------------------------------------------------------

owing by any affiliates of Borrower, (viii) all accounts in which the account
debtor is the United States or any department, agency or instrumentality of the
United States, except to the extent an acknowledgment of assignment to Lender of
such account in compliance with the Federal Assignment of Claims Act and other
applicable laws has been received by Lender, (ix) all accounts due Borrower or
the Guarantor by any account debtor whose principal place of business is located
outside the United States of America and its territories, (x) all accounts
subject to any provision prohibiting assignment or requiring notice of or
consent to such assignment, and (xi) any other accounts deemed unacceptable by
Lender in its sole and absolute discretion.

(d) “Eligible Inventory” means as of any date, the aggregate value of all
inventory of raw materials and finished goods (excluding work in progress and
packaging materials, supplies and any advertising costs capitalized into
inventory) then owned by Borrower or the Guarantor and held for sale, lease or
other disposition in the ordinary course of its business, in which Lender has a
first priority lien, excluding (i) inventory which is damaged, defective,
obsolete or otherwise unsaleable in the ordinary course of business of Borrower
or the Guarantor, as applicable, (ii) inventory which has been returned or
rejected, and (iii) inventory subject to any consignment arrangement between
Borrower or the Guarantor, as applicable, and any other person or entity. For
purposes of this definition, Eligible Inventory shall be valued at the lower of
cost (excluding the cost of labor) or market value.

(e) “Existing Loan Agreement” means the Loan Agreement dated effective
February 10, 2006, between Borrower and Lender, as amended or modified prior to
the date hereof.

(f) “Loans” means all advances under the Credit Facilities.

(g) “Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, or any other
legally recognizable entity.

3. Promissory Notes. The Loans shall be evidenced by one or more promissory
notes (whether one or more, together with any renewals, extensions and increases
thereof, the “Note”) duly executed by Borrower and payable to the order of
Lender, in form and substance acceptable to Lender. Interest on the Note shall
accrue at the rate set forth therein. The principal of and interest on the Note
shall be due and payable in accordance with the terms and conditions set forth
in the Note and in this Loan Agreement.

4. Requesting Advances. In Lender’s discretion, Lender may require Borrower to
give Lender not less than one (1) business day prior notice of each requested
advance under the Credit Facilities specifying (i) the aggregate amount of such
requested advance, (ii) the requested date of such advance, and (iii) the
purpose for such advance, with such advances to be requested in a form
satisfactory to Lender.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

3

  



--------------------------------------------------------------------------------

5. Collateral. As collateral and security for the indebtedness evidenced by the
Note and any and all other indebtedness or obligations from time to time owing
by Borrower to Lender, Borrower shall grant, and hereby grants, to Lender, its
successors and assigns, a first and prior lien and security interest in and to
the property described hereinbelow, together with any and all PRODUCTS AND
PROCEEDS thereof (the “Collateral”):

(a) All present and future accounts, chattel paper, documents, instruments,
deposit accounts and general intangibles (including any right to payment for
goods sold or services rendered arising out of the sale or delivery of personal
property or work done or labor performed by Borrower), now or hereafter owned,
held, or acquired by Borrower, together with any and all books of account,
customer lists and other records relating in any way to the foregoing.

(b) All present and hereafter acquired inventory (including without limitation,
all raw materials, work in process and finished goods) held, possessed, owned,
held on consignment, or held for sale, lease, return or to be furnished under
contracts of service, in whole or in part, by Borrower wherever located.

(c) All equipment and fixtures of whatsoever kind and character now or hereafter
possessed, held, acquired, leased or owned by Borrower and used or usable in
Borrower’s business, together with all replacements, accessories, additions,
substitutions and accessions to all of the foregoing.

The term “Collateral” shall also include all records and data relating to any of
the foregoing (including, without limitation, any computer software on which
such records and data may be located). Borrower agrees to execute such security
agreements, assignments, deeds of trust and other agreements and documents as
Lender shall deem appropriate and otherwise require from time to time to more
fully create and perfect Lender’s lien and security interests in the Collateral;
provided that, “Collateral” shall not include the real property owned by
Borrower or any of its subsidiaries that is located in Woodbridge, Virginia.

6. Guarantors. As a condition precedent to the Lender’s obligation to make the
Loans to Borrower, Borrower agrees to cause U.S. Remodelers, Inc. (“Guarantor”)
to execute and deliver to Lender contemporaneously herewith a guaranty agreement
(the “Guarantee”), in form and substance satisfactory to Lender.

7. Representations and Warranties. Borrower hereby represents and warrants, and
upon each request for an advance under the Credit Facilities further represents
and warrants, to Lender as follows:

(a) Existence. Borrower and the Guarantor are each a corporation duly organized,
validly existing and in good standing under the laws of the state of its
incorporation and all other states where it is doing business unless failure to
be so qualified would not have a material adverse effect on the Borrower, and
has all requisite power and authority to execute and deliver the Loan Documents.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

4

  



--------------------------------------------------------------------------------

(b) Binding Obligations. The execution, delivery, and performance of this Loan
Agreement and all of the other Loan Documents by Borrower and the Guarantor have
been duly authorized by all necessary action by Borrower and the Guarantor, and
constitute legal, valid and binding obligations of Borrower and the Guarantor
(to the extent each is a party thereto) enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or similar laws of
general application relating to the enforcement of creditors’ rights and except
to the extent specific remedies may generally be limited by equitable
principles.

(c) No Consent. The execution, delivery and performance of this Loan Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, do not (i) conflict with, result in a violation
of, or constitute a default under (A) any provision of Borrower’s or the
Guarantor’s articles or certificate of incorporation or bylaws, or any agreement
or other instrument binding upon Borrower or the Guarantor, or (B) any law,
governmental regulation, court decree or order applicable to Borrower or the
Guarantor, or (ii) require the consent, approval or authorization of any third
party.

(d) Financial Condition. Each financial statement of Borrower supplied to the
Lender truly discloses and fairly presents Borrower’s consolidated financial
condition as of the date of each such statement. There has been no material
adverse change in such financial condition or results of operations of Borrower
subsequent to the date of the most recent financial statement supplied to
Lender.

(e) Litigation. There are no actions, suits or proceedings, pending or, to the
knowledge of Borrower or the Guarantor, threatened against or affecting Borrower
or the Guarantor or the properties of Borrower or the Guarantor, before any
court or governmental department, commission or board, which, if determined
adversely to Borrower or Guarantor, could reasonably be expected to result in
either a money judgment of $50,000 per action, suit or proceeding or an
aggregate amount of $100,000 for all such actions, suits and proceedings.

(f) Taxes; Governmental Charges. Borrower and the Guarantor have filed all
federal, state and local tax reports and returns required by any law or
regulation to be filed by it and has either duly paid all taxes, duties and
charges indicated due on the basis of such returns and reports, or made adequate
provision for the payment thereof, and the assessment of any material amount of
additional taxes in excess of those paid and reported is not reasonably
expected.

8. Conditions Precedent to Advances. Lender’s obligation to make the first
advance hereunder shall be subject to, in addition to the conditions specified
below, delivery to Lender of the following, in form and substance satisfactory
to Lender:

(a) a counterpart of this Agreement;

(b) the Note;

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

5

  



--------------------------------------------------------------------------------

(c) the Second Amended and Restated Security Agreement of even date herewith
between Borrower and Lender;

(d) the Guarantee;

(e) the Second Amended and Restated Security Agreement of even date herewith
between the Guarantor and Lender;

(f) a Certificate of Corporate Resolutions of Borrower and the Guarantor;

(g) a copy of the charter documents of Borrower and the Guarantor certified by
the appropriate official of such Person’s state of organization;

(h) an Arbitration and Notice of Final Agreement among Borrower, the Guarantor
and Lender;

(i) a certificate (or certificates) of the due incorporation, valid existence
and good standing of Borrower and the Guarantor in their respective states of
incorporation, issued by the appropriate authorities of such jurisdiction, and
certificates of Borrower’s and the Guarantor’s good standing and due
qualification to do business, issued by appropriate officials in any state in
which the character of the properties owned or held by such Person or the nature
of the business transacted by it makes such qualification necessary; and

(j) such other documents as Lender may reasonably request.

Lender’s obligation to make any advance (including the first) under this Loan
Agreement and the other Loan Documents shall be subject to the conditions
precedent that, as of the date of such advance and after giving effect thereto
(a) all representations and warranties made to Lender in this Loan Agreement and
the other Loan Documents shall be true and correct, as of and as if made on such
date, (b) no material adverse change in the consolidated financial condition of
Borrower or the financial condition of the Guarantor since the effective date of
the most recent financial statements furnished to Lender by Borrower shall have
occurred and be continuing, and (c) no event has occurred and is continuing, or
would result from the requested advance, which with notice or lapse of time, or
both, would constitute an Event of Default (as such term is defined
hereinbelow).

9. Affirmative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower agrees and covenants that it will, and will cause the
Guarantor to, unless Lender shall otherwise consent in writing:

(a) Accounts and Records. Maintain its books and records in accordance with
generally accepted accounting principles.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

6

  



--------------------------------------------------------------------------------

(b) Right of Inspection. Permit Lender to visit its properties and installations
and to examine, audit and make and take away copies or reproductions of
Borrower’s or the Guarantor’s books and records, at all reasonable times;
provided that, so long as no Event of Default is continuing, (i) Lender shall
give Borrower three (3) days’ prior notice of the date and time of such visit
and (ii) each such visit shall be at Lender’s expenses.

(c) Right to Additional Information. Furnish Lender with such additional
information and statements, lists of assets and liabilities, tax returns, and
other reports with respect to Borrower’s and the Guarantor’s financial condition
and business operations as Lender may request from time to time.

(d) Compliance with Laws. Conduct its business in an orderly and efficient
manner consistent with good business practices, and perform and comply with all
statutes, rules, regulations and/or ordinances imposed by any governmental unit
upon Borrower, the Guarantor and their businesses, operations and properties
(including without limitation, all applicable environmental statutes, rules,
regulations and ordinances).

(e) Taxes. Pay and discharge when due all of its indebtedness and obligations,
including without limitation, all assessments, taxes, governmental charges,
levies and liens, of every kind and nature, imposed upon Borrower, the Guarantor
or their properties, income, or profits, prior to the date on which penalties
would attach, and all lawful claims that, if unpaid, might become a lien or
charge upon any of Borrower’s or the Guarantor’s properties, income, or profits;
provided, however, neither Borrower nor the Guarantor will be required to pay
and discharge any such assessment, tax, charge, levy, lien or claim so long as
(i) the legality of the same shall be contested in good faith by appropriate
judicial, administrative or other legal proceedings, and (ii) Borrower or the
Guarantor shall have established on its books adequate reserves with respect to
such contested assessment, tax, charge, levy, lien or claim in accordance with
generally accepted accounting principles, consistently applied.

(f) Insurance. Maintain insurance, including but not limited to, fire insurance,
comprehensive property damage, public liability and worker’s compensation.

(g) Notice of Indebtedness. Promptly inform Lender of the creation, incurrence
or assumption by Borrower or the Guarantor of any indebtedness for borrowed
money in excess of $50,000, other than obligations relative to the leasing of
office space or other real property in connection with Borrower’s business
operations, the purchase or lease of office equipment, or employment contracts
entered into in the ordinary course of its business.

(h) Notice of Litigation. Promptly after the commencement thereof, notify Lender
of all actions, suits and proceedings before any court or any governmental
department, commission or board affecting Borrower, the Guarantor or any of
their properties and, if adversely determined, could result in a money judgment
in excess of $50,000, or when aggregated with all such other actions, suits and
proceedings result in an aggregate money judgment in excess of $100,000.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

7

  



--------------------------------------------------------------------------------

(i) Notice of Material Adverse Change. Promptly inform Lender of (i) any and all
material adverse changes in the Guarantor’s financial condition or Borrower’s
consolidated financial condition, (ii) all claims made against Borrower or the
Guarantor which could materially affect the consolidated financial condition of
Borrower or the financial condition of the Guarantor, and (iii) the acceleration
of the maturity of any indebtedness or of any default by the Guarantor, Borrower
under any indenture, mortgage, agreement, contract or other instrument to which
any of them is a party or by which any of them or any of their properties is
bound, if such acceleration or default could cause a material adverse change in
such Person’s financial condition.

(j) Additional Documentation. Execute and deliver, or cause to be executed and
delivered, any and all other agreements, instruments or documents which Lender
may reasonably request in order to give effect to the transactions contemplated
under this Loan Agreement and the other Loan Documents.

10. Negative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will not, and will not permit the Guarantor to, without
the prior written consent of Lender:

(a) Nature of Business. Make any material change in the nature of its business
as carried on as of the date hereof.

(b) Liquidations, Mergers, Consolidations. Liquidate, merge or consolidate with
or into any other entity, provided that the Guarantor may merge into or
consolidate with Borrower so long as Borrower is the surviving entity.

(c) Acquisitions. Acquire by purchase or otherwise all or substantially all of
the assets of or capital stock of any Person if (i) after giving effect to such
acquisition, either the aggregate cash consideration paid by Borrower and the
Guarantor in the fiscal year in which such acquisition occurs exceeds $1,000,000
or the aggregate cash and non-cash consideration paid to Borrower and the
Guarantor in the fiscal year in which such acquisition occurs exceeds
$2,000,000, or (ii) immediately before or after giving effect to such
acquisition an Event of Default shall exist; provided that with respect to any
acquisition for which Lender’s consent is required, such consent shall not be
unreasonably withheld.

(d) Sale of Assets. Sell, transfer or otherwise dispose of any of its assets or
properties, other than in the ordinary course of business.

(e) Liens. Create or incur any lien or encumbrance on any of its assets, other
than (i) liens and security interests securing indebtedness owing to Lender,
(ii) liens for taxes, assessments or similar charges that are (1) not yet due or
(2) being contested in

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

8

  



--------------------------------------------------------------------------------

good faith by appropriate proceedings and for which Borrower or the Guarantor
has established adequate reserves, (iii) liens and security interests existing
as of the date hereof and set forth in Schedule 1 attached hereto, and
(iv) liens on office equipment and furniture acquired, purchased or leased by
Borrower and the Guarantor in the ordinary course of their business operations,
to the extent that such liens relate to indebtedness that does not exceed
$500,000 in the aggregate and such liens extend only to the equipment and
furniture so acquired, purchased or leased.

(f) Indebtedness. Create, incur or assume any indebtedness for borrowed money or
issue or assume any other note, debenture, bond or other evidences of
indebtedness, or guarantee any such indebtedness or such evidences of
indebtedness of others other than (i) borrowings from Lender, (ii) borrowings
outstanding on the date hereof and described on Schedule 1 attached hereto,
(iii) borrowings relative to operating leases, (iv) subject to the limitations
set forth in Paragraph 10(e) above, the purchase or leasing of office equipment
or furniture in the ordinary course of its business, (v) employment contracts in
the ordinary course of its business, (vi) indebtedness that has been
subordinated to all obligations of Borrower and the Guarantor owing to Lender on
terms and conditions satisfactory to Lender, and (vii) borrowings, with respect
to Borrower, from the Guarantor and, with respect to the Guarantor, from
Borrower.

(g) Loans. Make any loans to any person or entity except for (i) loans made to
employees of Borrower and the Guarantor that do not exceed $100,000 in the
aggregate outstanding at any time, and (ii) loans made by the Guarantor to
Borrower and loans made by Borrower to the Guarantor.

(h) Transactions with Affiliates. Enter into any transaction, including, without
limitation, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate (as hereinafter defined) of Borrower, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable to Borrower than
would be obtained in a comparable arm’s-length transaction with a person or
entity not an Affiliate of Borrower. As used herein, the term “Affiliate” means
any individual or entity directly or indirectly controlling, controlled by, or
under common control with, another individual or entity.

(i) Redemptions; Transfer of Assets. Declare or make any payment on account of
the purchase, redemption, or other acquisition or retirement of any shares of
Borrower’s or the Guarantor’s capital stock other than the Permitted
Repurchases, or make any other distribution, sale, transfer or lease of any of
Borrower’s or the Guarantor’s assets other than in the ordinary course of
business, unless any such amounts are directly utilized for the payment of
principal or interest on indebtedness and obligations owing from time to time by
Borrower to Lender. As used herein, the term “Permitted Repurchases” means the
repurchase by Borrower of its capital stock from time to time so long as the
aggregate amount of such repurchases after the date of this Loan Agreement does
not exceed $1,376,000.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

9

  



--------------------------------------------------------------------------------

11. Financial Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will maintain the following financial covenants:

(a) Tangible Net Worth. Borrower will maintain, at all times, its Tangible Net
Worth at not less than $17,000,000.

(b) Debt to Adjusted Tangible Net Worth Ratio. Borrower will maintain, at the
end of each fiscal quarter, a ratio of (a) total liabilities minus Subordinated
Debt to (b) Tangible Net Worth of not greater than 1.5 to 1.0.

(c) Fixed Charge Coverage Ratio. Borrower will maintain, as of the end of each
fiscal quarter, a ratio calculated on a trailing twelve-month period of (i) net
income before taxes for the period ending with such fiscal quarter plus
depreciation, amortization and interest expense deducted in the calculation of
such net income for the twelve month period ending with such fiscal quarter, to
(ii) taxes plus interest expense plus current maturities of long-term debt
(excluding, without duplication, any current maturities of debt under the
Borrowing Base Line of Credit) plus current maturities of long-term capital
leases plus Distributions plus capital expenditures (excluding any capital
expenditures for which Borrower or any of its consolidated subsidiaries has
incurred indebtedness) of not less than 1.15 to 1. Notwithstanding anything to
the contrary contained herein, any repurchase by Borrower of any of its capital
stock shall not constitute a fixed charge for purposes of this covenant so long
as the aggregate amount of such repurchases made by Borrower does not exceed
$7,000,000.

As used herein, the term “Tangible Net Worth” means, as of any date, the sum of
(i) the par value (or value stated on the books of the corporation) of the
capital stock (but excluding treasury stock and capital stock subscribed and
unissued) of Borrower and its subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of Borrower and its subsidiaries, minus all
intangible assets, plus Subordinated Debt. As used herein, the term
“Subordinated Debt” means any indebtedness owing by Borrower or the Guarantor
which has been subordinated by written agreement to all indebtedness now or
hereafter owing by Borrower or the Guarantor to Lender, such agreement to be in
form and substance acceptable to Lender. As used herein, “Distributions” shall
mean all dividends and other distributions made by Borrower to its shareholders
or partners, as the case may be, other than salary, bonuses and other
compensation for services. Unless otherwise specified, all accounting and
financial terms and covenants set forth above are to be determined according to
generally accepted accounting principles, consistently applied.

12. Reporting Requirements. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will, unless Lender shall otherwise consent in writing,
furnish to Lender:

(a) Interim Financial Statements. As soon as available, and in any event within
sixty (60) days after the end of each fiscal quarter of each fiscal year of
Borrower, a balance sheet and income statement of Borrower as of the end of such
fiscal quarter, all in form and substance and in reasonable detail satisfactory
to Lender and duly certified (subject to year-end review adjustments) by the
President and/or Chief Financial Officer of Borrower (i) as being true and
correct in all material aspects to the best of his or her knowledge and (ii) as
having been prepared in accordance with generally accepted accounting
principles, consistently applied.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

10

  



--------------------------------------------------------------------------------

(b) Annual Financial Statements. As soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year of Borrower, a
consolidated and consolidating balance sheet and income statement of Borrower as
of the end of such fiscal year, in each case the consolidated balance sheet and
income statement audited by independent public accountants of recognized
standing acceptable to Lender.

(c) Compliance Certificate. A certificate signed by the chief financial officer
of Borrower, within sixty (60) days after the end of each quarter of each fiscal
year, stating that Borrower is in full compliance with all of its obligations
under this Loan Agreement and all other Loan Documents and is not in default of
any term or provisions hereof or thereof, and demonstrating compliance with all
financial ratios and covenants set forth in this Loan Agreement.

(d) Borrowing Base Report. At any time any amount is outstanding under the
Borrowing Base Line of Credit, a borrowing base report signed by an authorized
officer of each of Borrower or Guarantor substantially in the form attached as
Exhibit A, within thirty (30) days after the end of each calendar month of each
fiscal year, in form and detail satisfactory to Lender.

(e) Accounts Aging. At any time any amount is outstanding under the Borrowing
Base Line of Credit, an accounts receivable aging report of Borrower or the
Guarantor within thirty (30) days after the end of each calendar month of each
fiscal year, in form and detail satisfactory to Lender.

(f) SEC Filings. Promptly upon their becoming available, copies of all
registration statements, periodic reports and other statements and schedules
filed by Borrower or the Guarantor with any securities exchange, the Securities
and Exchange Commission or any similar governmental authority.

13. Events of Default. Each of the following shall constitute an “Event of
Default” under this Loan Agreement:

(a) The failure, refusal or neglect of Borrower or the Guarantor to pay when due
any part of the principal of, or interest on, the Note or any other indebtedness
or obligations owing to Lender by Borrower or the Guarantor from time to time
within five (5) days after the same become due.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

11

  



--------------------------------------------------------------------------------

(b) The failure of Borrower or the Guarantor to timely and properly observe,
keep or perform any covenant, agreement, warranty or condition under
subparagraph 8(i) or paragraph 9.

(c) The occurrence of an event of default under any of the other Loan Documents
or under any other agreement now existing or hereafter arising between Lender
and Borrower or the Guarantor, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Documents.

(d) The failure (other than as referred to in subparagraphs (a), (b) or
(c) above) of Borrower or the Guarantor to timely and properly observe, keep or
perform any covenant, agreement, warranty or condition required herein or in any
of the other Loan Documents, and such failure remains unremedied for a period of
thirty (30) days after notice of such failure is given by Lender to Borrower.

(e) Any representation contained herein or in any of the other Loan Documents
made by Borrower or the Guarantor is false or misleading in any material
respect.

(f) The occurrence of any event which permits the acceleration of the maturity
of any indebtedness in excess of $100,000 owing by Borrower or the Guarantor to
any third party under any agreement or understanding.

(g) If Borrower or the Guarantor: (i) becomes insolvent, or makes a transfer in
fraud of creditors, or makes an assignment for the benefit of creditors, or
admits in writing its inability to pay its debts as they become due;
(ii) generally is not paying its debts as such debts become due; (iii) has a
receiver, trustee or custodian appointed for, or take possession of, all or
substantially all of the assets of such party, either in a proceeding brought by
such party or in a proceeding brought against such party and such appointment is
not discharged or such possession is not terminated within sixty (60) days after
the effective date thereof or such party consents to or acquiesces in such
appointment or possession; (iv) files a petition for relief under the United
States Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy or similar laws (all of the foregoing hereinafter
collectively called “Applicable Bankruptcy Law”) or an involuntary petition for
relief is filed against such party under any Applicable Bankruptcy Law and such
involuntary petition is not dismissed within sixty (60) days after the filing
thereof, or an order for relief naming such party is entered under any
Applicable Bankruptcy Law, or any composition, rearrangement, extension,
reorganization or other relief of debtors now or hereafter existing is requested
or consented to by such party; (v) fails to have discharged within a period of
thirty (30) days any attachment, sequestration or similar writ levied upon any
property of such party; or (vi) fails to pay within thirty (30) days any final
money judgment against such party.

(h) Except as expressly permitted herein, the liquidation, dissolution, merger
or consolidation of any of Borrower or the Guarantor.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

12

  



--------------------------------------------------------------------------------

(i) The entry of any judgment against Borrower or the Guarantor or the issuance
or entry of any attachment or other lien against any of the property of Borrower
or the Guarantor for an amount in excess of $100,000, if undischarged, unbonded
or undismissed within thirty (30) days after such entry.

(j) The occurrence of a Change of Control.

Nothing contained in this Loan Agreement shall be construed to limit the events
of default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.

14. Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, (a) the entire unpaid balance of principal of the Note, together with
all accrued but unpaid interest thereon, and all other indebtedness owing to
Lender by Borrower at such time shall, at the option of Lender, become
immediately due and payable without further notice, demand, presentation, notice
of dishonor, notice of intent to accelerate, notice of acceleration, protest or
notice of protest of any kind, all of which are expressly waived by Borrower,
and (b) Lender may, at its option, cease further advances under the Note. All
rights and remedies of Lender set forth in this Loan Agreement and in any of the
other Loan Documents may also be exercised by Lender, at its option to be
exercised in its sole discretion, upon the occurrence of an Event of Default.

15. Rights Cumulative. All rights of Lender under the terms of this Loan
Agreement shall be cumulative of, and in addition to, the rights of Lender under
any and all other agreements between Borrower, the Guarantor and Lender
(including, but not limited to, the other Loan Documents), and not in
substitution or diminution of any rights now or hereafter held by Lender under
the terms of any other agreement.

16. Waiver and Agreement. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
waiver of any provision in this Loan Agreement or in any of the other Loan
Documents and no departure by Borrower or the Guarantor therefrom shall be
effective unless the same shall be in writing and signed by Lender, and then
shall be effective only in the specific instance and for the purpose for which
given and to the extent specified in such writing. No modification or amendment
to this Loan Agreement or to any of the other Loan Documents shall be valid or
effective unless the same is signed by the party against whom it is sought to be
enforced.

17. Benefits. This Loan Agreement shall be binding upon and inure to the benefit
of Lender and Borrower, and their respective successors and assigns, provided,
however, that Borrower may not, without the prior written consent of Lender,
assign any rights, powers, duties or obligations under this Loan Agreement or
any of the other Loan Documents.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

13

  



--------------------------------------------------------------------------------

18. Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the date of first attempted
delivery at the address and in the manner provided herein, or in the case of
mail, upon deposit in a depository receptacle under the care and custody of the
United States Postal Service. Either party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by notice to the other party of such new address at least thirty
(30) days prior to the effective date of such new address.

19. Construction. This Loan Agreement and the other Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in the county in Texas where the Lender’s address set forth
on the first page hereof is located.

20. Invalid Provisions. If any provision of this Loan Agreement or any of the
other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable and the
remaining provisions of this Loan Agreement or any of the other Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

21. Expenses. Borrower shall pay all costs and expenses (including, without
limitation, reasonable attorneys’ fees) in connection with (i) any action
required in the course of administration of the indebtedness and obligations
evidenced by the Loan Documents, and (ii) any action in the enforcement of
Lender’s rights upon the occurrence of Event of Default.

22. Participation of the Loans. Borrower agrees that Lender may, at its option,
sell interests in the Loans and its rights under this Loan Agreement to a
financial institution or institutions and, in connection with each such sale,
Lender may disclose any financial and other information available to Lender
concerning Borrower to each prospective purchaser.

23. Conflicts. In the event any term or provision hereof is inconsistent with or
conflicts with any provision of the other Loan Documents, the terms and
provisions contained in this Loan Agreement shall be controlling.

24. Counterparts. This Loan Agreement may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.

25. Restatement. This Loan Agreement restates and amends the Existing Loan
Agreement in its entirety.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

14

  



--------------------------------------------------------------------------------

26. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Loan Agreement, if this document or any document executed in
connection with it is transmitted by facsimile machine (“fax”), it shall be
treated for all purposes as an original document. Additionally, the signature of
any party on this document transmitted by way of a facsimile machine shall be
considered for all purposes as an original signature. Any such faxed document
shall be considered to have the same binding legal effect as an original
document. At the request of any party, any faxed document shall be re-executed
by each signatory party in an original form.

If the foregoing correctly sets forth our mutual agreement, please so
acknowledge by signing and returning this Loan Agreement to the undersigned.

NOTICE TO COMPLY WITH STATE LAW

For the purpose of this Notice, the term “WRITTEN AGREEMENT” shall include the
document set forth above, together with each and every other document relating
to and/or securing the same loan transaction, regardless of the date of
execution.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

15

  



--------------------------------------------------------------------------------

BORROWER     LENDER: U.S. HOME SYSTEMS, INC.    

THE FROST NATIONAL BANK,

a national banking association

By:  

/s/ Robert A. DeFronzo

    By:  

Stephen Martin

Name:   Robert A. DeFronzo     Name:   Stephen Martin Title:  
Secretary-Treasurer & Chief Financial Officer     Title:   Senior Vice President

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Rev. June ‘97

        

16

  



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CERTIFICATE

[Date]

Reference is made to that certain Second Amended and Restated Loan Agreement
dated as of December 19, 2008 (as from time to time amended, the “Agreement”) by
and between U.S. Home Systems, Inc. (“Borrower”) and The Frost National Bank
(“Lender”). Terms which are defined in the Agreement are used herein with the
meanings given them in the Agreement.

This Certificate is being furnished pursuant to Section 12(d) of the Agreement.
Borrower and Guarantor hereby certify to Lender as follows:

 

  (a) the officer of Borrower signing this instrument is the duly elected,
qualified and acting              of Borrower and as such is authorized to
submit this Certificate on behalf of Borrower; the officer of Guarantor signing
this instrument is the duly elected qualified and acting              of
Guarantor and as such is authorized to submit this Certificate on behalf of
Guarantor;

 

  (b) as of the close of business on              (the “Reporting Date”):

 

         U.S.
Remodelers      (i)   Eligible Accounts    $                        

(ii)    

  80% of aggregate Eligible Account       $                     

(iii)  

  Eligible Inventory    $                        

(iv)   

  50% of aggregate Eligible Inventory       $                     

(v)    

  Borrower’s determination of Borrowing Base (sum of lines (ii) and (iv), not to
exceed $4,000,000)       $                     

(vi)   

  Borrowing Base Line of Credit Balance per last Borrowing Base Certificate   
   $                     

(vii) 

  Less Net Payments       $                     

(viii)

  Plus advances       $                     

(ix)   

  Total Balance (line (vi) minus line (vii) plus line (viii))       $
                    

(x)    

  Amount available for borrowing (line (v) minus line (ix)), subject to the
terms of the Agreement, if positive, or to be repaid, if negative       $
                    

The officers of Borrower and Guarantor signing this instrument certify that, to
the best of their knowledge after due inquiry, the above certifications of
Borrower and Guarantor are true, correct and complete.

 

Exhibit A

   1   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the instrument is executed as of                     .

 

U.S. HOME SYSTEMS, INC. By:  

/s/ Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:   Secretary-Treasurer & Chief Financial
Officer U.S. REMODELERS, INC. By:  

/s/ Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:   Secretary-Treasurer & Chief Financial
Officer

 

Exhibit A

   2   